COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §
IN THE MATTER                                                      No. 08-16-00261-CV
                                                 §
OF J.J.S.,                                                            Appeal from the
                                                 §
A CHILD                                                             22nd District Court
                                                 §
                                                                  of Hays County, Texas
                                                 §
                                                                      (TC# 10-2304)
                                           §
                                       JUDGMENT

       The Court has considered this cause on the record and concludes that the appeal should

be dismissed for want of jurisdiction, in accordance with the opinion of this Court. We therefore

dismiss the appeal. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 27TH DAY OF JANUARY, 2017.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.